Citation Nr: 1447700	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a skin disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a February 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA paperless file.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files shows relevant documents located in Virtual VA.  


FINDINGS OF FACT

1.  Prior to September 7, 2010, the Veteran's skin disorder did not more nearly approximate a disability picture consistent with involvement of at least 20 percent of the entire body or 20 percent of the exposed areas and did not require systemic therapy for a total duration of six weeks or more.  

2.  From September 7, 2010, through June 17, 2012, the Veteran's skin disorder approximated a disability picture consistent with involvement of at least 20 percent of the entire body, but was not shown to affect 40 percent or more of the entire body or 40 percent or more of the exposed areas and did not require constant or near-constant systemic therapy. 

3.  On and after June 18, 2012, the Veteran's skin disorder did not more nearly approximate a disability picture consistent with involvement of at least 20 percent of the entire body or 20 percent of the exposed areas and did not require systemic therapy for a total duration of six weeks or more.  

CONCLUSIONS OF LAW

1.  Prior to September 7, 2010, the criteria for a rating higher than 10 percent for the Veteran's skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2014).  

2.  From September 7, 2010, through June 17, 2012, the criteria for a rating of 30 percent, but no higher, for the Veteran's skin disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Coded 7806, 7813.

3.  On and after June 18, 2012, the criteria for a rating higher than 10 percent for the Veteran's skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in September 2009.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  The RO associated the Veteran's service treatment records, VA treatment records, and identified private treatment records with the claims file.  A relevant VA-authorized examination was provided in June 2012.  The examiner considered the history of the Veteran's condition, provided a sufficiently detailed description of his disability, and provided an explanation for any conclusions; the examination is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Additionally, the Board recognizes that in cases where the disorder at issue has a history of remission and recurrence, an examination must be performed during an active stage in order to be adequate.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The Veteran has not asserted and the evidence does not show that the VA examination is inadequate because conducted during an inactive stage.  To the contrary, the Veteran testified that although his skin disorder flares up, for example if he goes to the beach, there is no period when it ever completely goes away and that all affected areas are involved to some extent at all times.  Thus the examination is adequate for rating purposes.  

II.  Merits

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, as explained below, staged ratings are appropriate.  

The RO has rated the Veteran's skin disability under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806, which reflects the Veteran's disorder (tinea versicolor) and the manifestation of his disability (dermatitis).  See 38 C.F.R. § 4.27 (2014).  Review of the rating schedule reveals no other more appropriate criteria.  Although tinea versicolor is not specifically listed under DC 7813 and the Veteran's disorder could theoretically be considered under DC 7820 (infections of the skin not listed elsewhere), the result would be the same as both codes call for the disability to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7801, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  As discussed below, the Veteran's skin disorder does not result in disfigurement of the head, face, or neck or scars, and evaluation under DC 7806 is appropriate.  VA revised the criteria for rating skin disorders in October 2008, 73 Fed. Reg. 54708, however the changes do not directly address dermatitis other than if the predominate disability was scars, which is not the case here.  

Under DC 7806, a 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.

A 30 percent rating is warranted with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or immunosuppressive drugs are required during the past 12-month period.  Id. 

The Veteran contends that he is entitled to a higher rating for his skin disorder.  In an October 2009 statement the Veteran reported that his conditions had gotten worse over the past year.  In a February 2010 statement, the Veteran asserted that his skin condition had gotten worse and that it covered in excess of 40 percent of his body.  On his October 2011 substantive appeal, the Veteran noted that his claim of 30 percent coverage meets the standard to increase his rating.  In a September 2012 statement, the Veteran asserted that the September 2010 treatment record noting that tinea versicolor covers 30 percent of his body area entitles him to a 30 percent rating.  At the February 2014 hearing, the Veteran testified that his skin disorder affects approximately 30 percent of his body surface, including his chest, shoulders, arms, back, the front of his legs, and "lightly" on his face.  

The Veteran is not entitled to a rating higher than 10 percent for his skin disorder prior to September 7, 2010.  Historically, the Veteran's initial rating of 10 percent was based upon a March 2008 VA examination report that noted the Veteran's tinea versicolor affected none of the exposed areas (head, face, neck, hands) and greater than 5 but less than 20 percent of total body area.  The examination report showed that there had not been skin disease treatment in the past 12 months.  Private medical records from Dr. SRR do not include treatment for or mention of the Veteran's skin disorder.  A September 2009 record from Total Health Primary Care shows that the Veteran requested an antifungal shampoo for dandruff.  No mention was made of tinea versicolor or the percentage of exposed or total body area affected.  A January 2010 VA treatment record from an appointment in which the Veteran was establishing care shows that skin examination revealed no rashes, that the skin was warm and dry to touch, and that hypopigmentation patches were scattered over the entire body.  Three topical medications were prescribed and it was noted in an addendum that dermatology would not see the Veteran for his condition, which is tinea versicolor, not eczema.  Although the January 2010 record noted patches scattered over the entire body, no description was given of the percentage of exposed areas or total body area affected.  Therefore, the Board finds this notation insufficient to warrant a higher rating, as the Board must assign ratings on the basis of facts found, not speculation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, records from this time period do not show that systemic therapy was required; only topical medications were prescribed.  

Regarding the Veteran's February 2010 statement that his skin disorder affected in excess of 40 percent of his body, the Board finds that this statement is not credible in light of subsequent statements asserting entitlement to a 30 percent rating based on 30 percent coverage in which the Veteran did not report any improvement.  Additionally, the fact that a dermatology consultation was not required and that the condition was capable of being treated at that time with topical medications tends to show that the Veteran's condition was not as severe as he stated.  As there is no objective evidence prior to September 7, 2010, that the Veteran's skin disorder affected at least 20 percent of exposed areas or his total body, a higher rating prior to that date is not warranted.  

A September 7, 2010, treatment record by Dr. MNS shows that a skin examination revealed lesions on the shoulders, axillary lesions, lesions on the upper extremities, lesions on the chest, and lesions on the back described as diffuse hypopigmented macules located in confluent manner on the central chest and inverse Christmas tree pattern on back.  No significant scale was noted.  There were no lesions on the face, neck, or abdomen.  The provider diagnosed tinea versicolor and noted that approximately 30 percent of the body surface area was affected.  An oral medication was prescribed to be taken on the day of the appointment and then in four weeks.  A January 2012 VA dermatology consultation report shows that skin examination revealed mottled hypo and hyperpigmented macules and patches on chest, shoulders, and back.  The assessment was "Tinea Versicolor, recalcitrant to topicals though suspect very little active disease today."  A trial of two doses of oral ketoconazole was prescribed.  Subsequent medication management notes show ongoing prescriptions for ketoconazole cream and selenium sulfide lotion/shampoo, but not for oral ketoconazole.  The Veteran testified at his February 2014 hearing that the oral medication did not make a difference.  The Board finds that from September 7, 2010, through June 17, 2012, a rating of 30 percent, but no higher, is warranted for the Veteran's skin disorder based on the private provider's notation that 30 percent of total body area was affected.  A 60 percent rating is not warranted because there is no evidence that more than 40 percent of the entire body area or more than 40 percent of the exposed areas were affected, and although some occasional oral medications were prescribed during this period, the intermittent medications do not constitute constant or near-constant systemic therapy.  The assigned rating for this time period is consistent with the Veteran's assertions.  

A June 18, 2012 VA-authorized examination report shows that the Veteran reported skin sensitivity with prolonged sun exposure that had gotten worse over the years.  The report shows that the Veteran had been treated with systemic corticosteroids or other immunosuppressive medications (an "unknown drug") for less than 6 weeks during the past 12 months.  The examiner noted that the Veteran uses constant or near-constant topical corticosteroids.  Skin examination showed dermatitis that affected less than 5 percent of exposed body area and at least 5 percent, but less than 20 percent, of total body area.  The examiner noted that the Veteran's skin disorder does not cause scarring or disfigurement of the head, face, or neck.  The examiner noted that the impact of the skin condition on the Veteran's ability to work is that he has to avoid prolonged sun exposure.  Thus, the Board finds that beginning on June 18, 2012, a rating higher than 10 percent is not warranted as the Veteran's skin disorder did not affect at least 20 percent of exposed or total body area and did not require systemic therapy for six weeks or more; only topical therapy was required on a constant or near-constant basis.  Regarding the Veteran's assertion that 30 percent of his body continues to be affected by his skin disorder, although the Veteran is competent to report the symptoms of his skin disability, see, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds the observations of the medical professional who conducted the June 2012 examination to be more probative as to the percentage of body area affected, as such a professional has training and experience making them more qualified to provide such detailed observations regarding the human body.  Because the Veteran's skin disorder did not affect at least 20 percent of exposed or total body area and there is no evidence that systemic therapy was required for at least 6 weeks during the previous 12-month period, a rating in excess of 10 percent is not warranted from June 18, 2012.  

With respect to a higher rating on an extraschedular basis, considering referral for extraschedular consideration requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id. 

Here, assuming that the Veteran's reported sensitivity to sun exposure, which is not explicitly addressed in the rating criteria, renders the criteria inadequate, referral is still not required because the Veteran's skin disability does not result in other related factors such as marked interference with employment.  The June 2012 examiner noted that the Veteran works as a chief security officer and has to avoid prolonged sun exposure; there has been no mention of missed work either in the examination report or in the Veteran's statements.  The Board finds that any need to alter work activities to avoid prolonged sun exposure does not constitute marked interference with employment.  See 38 C.F.R. § 4.1 ("the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Additionally, there is no evidence of hospitalization for the Veteran's skin disorder.  With respect to extraschedular consideration based on the collective impact of multiple disabilities, although the Veteran is service-connected for multiple disabilities, he has only appealed the rating of one of his service-connected disabilities and has not asserted that his skin disorder in any way interacts with his other service-connected disabilities and thus has not raised the issue of entitlement to an extra-schedular rating based on the combined effects of his service-connected disabilities.  Additionally, as there is no evidence of unemployability, entitlement to a total disability rating due to individual unemployability has not been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  


ORDER

Prior to September 7, 2010, entitlement to a rating higher than 10 percent for a skin disorder is denied.  

From September 7, 2010, through June, 17, 2012, entitlement to a rating of 30 percent, but no higher, for a skin disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

On and after June 18, 2012, entitlement to a rating higher than 10 percent for a skin disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


